United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-2320
                                    ___________

Beverly Ryan Deering,                   *
                                        *
                   Appellant,           * Appeal from the United States
                                        * District Court for the Western
      v.                                * District of Missouri.
                                        *
Louis Caldera, Secretary of the Army, *        [UNPUBLISHED]
                                        *
                   Appellee.            *
                                   ___________

                              Submitted: January 13, 2000

                                   Filed: January 21, 2000
                                    ___________

Before BOWMAN, FAGG, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.

       Beverly Ryan Deering appeals the district court's dismissal of Deering's
employment-related race discrimination claim. Deering, a Caucasian female, was
employed as a specialist in the Army's Equal Employment Opportunity Office (EEO
office) at Fort Leonard Wood. To eliminate strife and improve teamwork, the
commanding officer decided to replace the three specialists assigned to the EEO office.
Deering was reassigned as a budget analyst without any reduction in pay or benefits.
Several months later, Deering contacted an EEO counselor, raising for the first time the
claim that her assignment was racially motivated. Later, when Deering brought her
employment discrimination lawsuit in the district court, the Secretary of the Army
moved to dismiss the complaint based on Deering's failure to exhaust administrative
remedies. In granting the Secretary's motion, the district court concluded Deering
failed timely to exhaust her administrative remedies and there were no exceptional
circumstances to justify equitable tolling.

        We review the grant of a motion to dismiss under a well-established standard.
Having considered the record and the parties' briefs, we are satisfied that the magistrate
judge correctly applied the controlling legal principles, and the record supports the
magistrate judge's ruling. Because the parties' submissions show they are thoroughly
familiar with the issues before the court, we believe that an extended discussion about
the magistrate judge's proper application of the controlling law in a factual framework
that is unique to these parties will serve no useful precedential value. We thus affirm
on the basis of the magistrate judge's well-reasoned decision without further discussion.
See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-